NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YECHENG DU,                                     No.    15-73064

                Petitioner,                     Agency No. A201-187-752

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2022**
                            San Francisco, California

Before: SILER,*** S.R. THOMAS, and CALLAHAN, Circuit Judges.

      Yecheng Du, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) denial of his applications for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
withholding of removal, and protection under the Convention Against Torture. We

have jurisdiction under 8 U.S.C. § 1252, and we deny Du’s petition.

      Du argues that the BIA erred in upholding the immigration judge’s (“IJ”)

adverse credibility finding. “We review factual findings, including adverse

credibility determinations, for substantial evidence.” Iman v. Barr, 972 F.3d 1058,

1064 (9th Cir. 2020). “The agency’s ‘findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.’” Silva-

Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir. 2016) (quoting 8 U.S.C.

§ 1252(b)(4)(B)).

      The BIA affirmed the IJ’s adverse credibility determination based on

conflicting and implausible testimony regarding several subjects. First, Du alleges

he entered the United States in 2010 to continue to practice Christianity, but he was

not baptized until March 2014, just prior to his immigration hearing. Du attributed

the delay to his inability to take time off work prior to March 2014, but the IJ

found this explanation to be implausible and inconsistent with his testimony that

his employer regularly allowed him to take time off and travel; indeed, at one point

his employer let him take nearly two months off work.

      Second, the IJ found that Du lied on his visa application regarding his true

intent in traveling to the United States. Du was admitted to the United States to

attend the University of Detroit Mercy, but he never attended the school and the


                                          2
record is devoid of any indication he ever intended to do so. Du’s briefing does

not attempt to explain why he did not seek to further his education in the United

States.

      Third, Du’s recitation of his employment history was not consistent. During

his hearing, he stated multiple times that he worked for Happy Feet Massage Spa.

But in his recitation of the employment history he submitted after his hearing, Du

stated that he worked for Paradise Foot Spa and did not mention Happy Feet

Massage Spa at all.

      Fourth, there were inconsistencies in the record regarding Du’s residence.

Du testified that his driver’s license and his tax returns listed an address in

Monterey Park, California, during 2012–13. However, this address did not appear

in Du’s summary of his residence history that he submitted after his hearing. His

post-hearing submission also stated that he lived and worked in Texas for six

months in 2013, a fact which he never mentioned during his hearing.

      Du contends that these discrepancies did not enhance his claims for relief

and thus cannot support the adverse credibility finding. But following the REAL

ID Act, inconsistencies no longer need to go to the heart of the petitioner’s claim to

support an adverse credibility determination. Shrestha v. Holder, 590 F.3d 1034,

1046–47 (9th Cir. 2010). Here, the combination of the implausible and

inconsistent testimony cited by the IJ and Du’s failure to address why he lied in his


                                           3
visa application constitute substantial evidence in support of the IJ’s finding, and

Du has failed to show the record compels the conclusion he testified truthfully.

See 8 U.S.C. § 1252(b)(4)(B). In the absence of credible testimony, we agree with

the BIA that the remaining objective evidence in the record is insufficient to

support Du’s claims for relief.

      The petition for review is DENIED.




                                          4